J-A27027-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHRISTINE V. SALES,                          :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                           Appellee          :
                                             :
               v.                            :
                                             :
STEPHEN R. SALES, SR.,                       :
                                             :
                           Appellant         :     No. 197 WDA 2014


                  Appeal from the Order Entered January 2, 2014
                In the Court of Common Pleas of Allegheny County,
                      Civil Division, at No. FD-10-08504-016.


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED NOVEMBER 06, 2014

         Appellant, Stephen R. Sales, Sr. (“Husband”), appeals from the final

Order of the trial court which divorced Husband and Appellee, Christine V.

Sales (“Wife”), from the bonds of matrimony. We affirm.

         Initially, we note that Husband’s brief is not compliant with the briefing

requirements set forth in the Pennsylvania Rules of Appellate Procedure.

Issues are waived when they are not addressed in conformance with the

rules.    Moses Taylor Hospital v. White, 799 A.2d 802, 804 (Pa. Super.

2002) (citing Korn v. Epstein and DeSimone Reporting Group, 727 A.2d
1130, 1135 (Pa .Super. 1999)); Hrinkevich v. Hrinkevich, 676 A.2d 237,

241 (1996). As provided in Pa.R.A.P. 2101, appellate briefs “shall conform

in all material respects with the requirements of these rules,” and failure to
J-A27027-14



do so may result in the brief being quashed or dismissed. Id. We recognize

that Husband is proceeding pro se.     While this Court is willing to liberally

construe materials filed by a pro se litigant, Husband is not entitled to any

particular advantage because he lacks legal training.        Commonwealth v.

Maris, 629 A.2d 1014, 1017 n.1 (Pa. Super. 1993). Accordingly, a pro se

litigant must comply with the procedural rules set forth in the Pennsylvania

Rules of Court. Id.

      In the instant case, the defects in Husband’s brief are substantial;

Husband’s brief is rambling and often inexplicable. See Pa.R.A.P. 2119. It

is difficult to evaluate whether Husband’s attempt at the statement of

questions    presented   comports   with    his   rambling   Pa.R.A.P.   1925(b)

statement.    The thirty-page brief, without consideration of the pages from

unidentified transcripts, motions, and court orders he has inserted, has two

pages of argument consisting of mere compilations of actions he “wants”

regarding a particular issue. There is no identified argument, no explanation

of an issue, and no citation to applicable law or reference to the record in

his “argument.” See Husband’s Brief at 27–28.

      While we are inclined to quash this appeal due to the numerous

defects in Husband’s brief, we have concluded that we are able to sufficiently

discern some of the claims Husband seeks to raise. See Commonwealth

v. Lyons, 833 A.2d 245 (Pa. Super. 2003) (holding that while pro se brief




                                      -2-
J-A27027-14



was defective, this Court would address issues that could reasonably be

discerned).

       The trial court summarized the lengthy procedural history of this case

in its Pa.R.A.P. 1925(a) opinion.   We will not reproduce that sixteen-page

history here, but note the following.         The underlying suit began on

September 24, 2010, when Wife filed a complaint in divorce against

Husband.      The parties have two children:        Stephen, who has been

emancipated throughout the case, and Jessica, who is sixteen years old.

Both parties initially sought custody of Jessica, who was then twelve years

old.   The parties ultimately shared custody of Jessica on an alternating

weekly basis. It appears that Husband has filed numerous frivolous motions

and pleadings that have all been denied, thereby causing Wife to incur

significant costs to defend. Indeed, Wife contends that Husband’s “conduct

became so egregious that on June 23, 2011 (in motion’s court) [the trial

judge] awarded Wife counsel fees in the amount of $500, specifically noting

it was the first time he had awarded counsel fees since being on the Family

Division bench.”   Wife’s Brief at 5.   The trial court indicated that Husband

was pro se from September 24, 2010, until November 16, 2010.          He was

represented by counsel from November 16, 2010, until counsel withdrew on

June 23, 2011.     Husband was again pro se until new counsel entered his




                                        -3-
J-A27027-14



appearance on October 10, 2012.         That counsel withdrew on February 6,

2013.

        The trial court opinion lists, in chronological order, the various motions

the parties brought and their dispositions.          Husband praeciped for a

conciliation on equitable distribution, alimony, and counsel fees on June 11,

2012.     Wife sought special relief on July 18, 2012, alleging that Husband

made “unauthorized charges on Wife’s credit card and . . . withdrawals from

Wife’s bank accounts.” Trial Court Opinion, 3/31/14, at 10. The trial court

sanctioned Husband $500 for his actions. Following a failed conciliation on

July 18, 2012, the trial court granted a one-day hearing before a Master that

was eventually held on February 12, 2013.

        Following the February 12, 2013 hearing, the Master issued a report

and recommendation on March 19, 2013. In her report, the Master noted

that Wife’s yearly income was $141,762 in 2012, and Husband’s income was

$62,327 in 2012.      Pursuant to a July 20, 2012 order, Wife paid Husband

$1,779 in spousal and child support.           Husband resided in the marital

residence. The Master recommended a 60%-40% distribution of the marital

estate in Husband’s favor.1      The Master also recommended that Husband

pay Wife $2,000 toward Wife’s counsel fees, stating, “It is clear that

discovery difficulties and frivolous motions by husband have unnecessarily



1
    Husband did not make a claim for alimony.

                                         -4-
J-A27027-14



increased wife’s counsel fees . . . .”       Master’s Report, 3/19/13, at 8.

Husband filed exceptions on April 5, 2013.

      Husband did not file a brief in support of his exceptions. On June 26,

2013, the trial court ordered Husband to file his brief within thirty days.

Eventually, oral argument was heard on October 1, 2013.        On October 3,

2013, the trial court granted the exceptions in part, holding that Husband’s

PNC savings account containing $25.00 was non-marital property, and the

court removed it from the marital estate.      The trial court also held that

Wife’s PNC ISP account had a balance at date of separation of $133,918, not

$127,622, and that Husband paid $10,828 toward marital debt, not $3,360.

The trial court directed that Wife was to forgo $5,414 of the marital estate to

compensate Husband for his payment of this debt, and it dismissed the

remaining exceptions. The trial court determined that “Wife was to make an

equalization payment of $5,401 to Husband, which included a deduction of

$2,000 for the counsel fees owed from Husband to Wife.”            Trial Court

Opinion, 3/19/13, at 14.    Following more maneuverings, a divorce decree

was issued on December 31, 2013, which was docketed on January 2, 2014.

Husband filed a notice of appeal on January 30, 2014.2         The trial court

directed the filing of a concise statement on February 4, 2014, and Husband

filed his purported statement on February 24, 2014.


2
   Husband filed a variety of prior notices of appeal that were quashed as
interlocutory.

                                      -5-
J-A27027-14



     Husband raises the following issues in his statement of the questions

involved:

     Was the February 6, 2013 order an abuse of discretion[?] Wife’s
     attorney intentionally states the wrong date of the hearing, in
     notice to [H]usband. Wife submits the requested documents at
     trial as her exhibits. Husband never submitted any documents
     to [W]ife after February 6, 2013.

     Does Judge Walko abuse his authority by suspending
     [H]usband[’]s APL, without a petition and twenty day’s notice as
     required by statue[?] Judge Walko is not allowed to give [W]ife
     or [W]ife’s attorney legal advice; he essentially is acting as
     [W]ife’s legal counsel.

     Does the Court abuse their discretion by using [W]ife’s student
     loan as a marital debt, which was paid off with marital funds
     (Exception 7). And saying [H]usband[’]s student loans are a
     voluntary debt, and discounting [H]usband[’]s loans.       Both
     student loans were used to pay adult son’s tuition at Duquesne
     for the school year 2010-11.

     Does the Court abuse its authority by notifying [W]ife’s attorney
     of a time change of a motion and not notify [H]usband[?]
     Husband believes since [W]ife didn’t show up for the hearing he
     should’ve received a default judgment and [W]ife’s motion
     should be vacated.

     If [W]ife’s motion of October 22, 2013 is not vacated, does the
     Court abuse its discretion by requiring [H]usband to supply
     [W]ife’s attorney with mortgage information in violation of
     privacy laws[?]    Whether [H]usband gives [W]ife’s attorney
     mortgage information or not, [W]ife and/or [W]ife[’s] attorney
     wouldn’t be able to obtain any information from the mortgage
     lender in any event.

     Does court abuse its discretion by requiring [H]usband to
     refinance home before the minor child turns 18[?]




                                    -6-
J-A27027-14



     Does court abuse its discretion, by changing the time of [W]ife's
     motion hearing on July 18, 2012 from 2:00 pm to 9:30 am
     without advising [H]usband, but advising [W]ife's attorney[?]

     Order of Court July 18, 2012 does court abuse its discretion by
     allowing [W]ife and [W]ife’s attorney to present false testimony
     and require [H]usband to pay attorney fees[?]

     Order of Court June 23, 2011, does [c]ourt abuse its discretion
     by allowing [W]ife’s attorney to present false testimony and
     require [H]usband to pay attorney fees[?]

     False testimony, false swearing, changing of times of court
     hearing without notice to [H]usband, and disposing of
     [H]usband[’]s motions prior to a hearing. Husband believes
     these issues have unfairly burdened him and thinks collectively
     these issues warrant a new trial.

Husband’s Brief at 2–3.

     In reviewing equitable distribution orders, our standard of review is

limited. We have stated:

     It is well established that absent an abuse of discretion on the
     part of the trial court, we will not reverse an award of equitable
     distribution. In addition, when reviewing the record of the
     proceedings, we are guided by the fact that trial courts have
     broad equitable powers to effectuate economic justice and we
     will find an abuse of discretion only if the trial court misapplied
     the laws or failed to follow proper legal procedures. Further, the
     finder of fact is free to believe all, part, or none of the evidence
     and the Superior Court will not disturb the credibility
     determinations of the court below.

     In addition,

     We do not evaluate the propriety of the distribution order upon
     our agreement with the court’s actions nor do we find a basis for
     reversal in the court’s application of a single factor. Rather, we
     look at the distribution as a whole, in light of the court’s overall
     application of the 23 Pa.C.S.A. § 3502(a) factors for


                                      -7-
J-A27027-14



      consideration in awarding equitable distribution. If we fail to find
      an abuse of discretion, the order must stand.

Lee v. Lee, 978 A.2d 380, 383–384 (Pa. Super. 2009) (citing Trembach v.

Trembach, 615 A.2d 33, 36 (1992), and Anzalone v. Anzalone, 835 A.2d
773, 780 (Pa. Super. 2003)).

      As to Husband’s issues regarding payment of counsel fees, we note the

trial court imposed fees pursuant to 42 Pa.C.S. § 2503,3 which provides as

follows:

      § 2503. Right of participants to receive counsel fees

      The following participants shall be entitled to a reasonable
      counsel fee as part of the taxable costs of the matter:

                                       * * *

      (7) Any participant who is awarded counsel fees as a sanction
      against another participant for dilatory, obdurate or vexatious
      conduct during the pendency of a matter.

We have stated:

      Section 2503(7) is a statutory provision enabling a participant to
      receive reasonable counsel fees when another participant
      engages in dilatory, obdurate or vexatious conduct during the
      pendency of a matter. In re Estate of Liscio, 432 Pa.Super.
      440, 638 A.2d 1019 (1994). . . . Moreover, “it is well-settled that
      this Court will not reverse the trial court on its decision to award
      counsel fees absent an abuse of discretion.” O’Connell v.
      O’Connell, 409 Pa.Super. 25, 597 A.2d 643, 647 (1991)
      (citation omitted).




3
  The trial court mistakenly identified the section number as 2503 (8) rather
than (7), but it quoted the correct language.

                                       -8-
J-A27027-14



Bonds v. Bonds, 689 A.2d 275, 279–280 (Pa. Super. 1997). See Kulp v.

Hrivnak, 765 A.2d 796, 800 (Pa. Super. 2000) (trial court award of

attorneys’ fees affirmed where lower court found the appellants’ conduct

dilatory, obdurate, and vexatious).   Cf. Busse v. Busse, 921 A.2d 1248,

1258 (Pa. Super. 2007) (no abuse of discretion for award of counsel fees

where the husband prolonged the already extensive litigation, he was not

forthcoming with information the wife requested, and the wife incurred

counsel fees as a result of the husband’s conduct).

     Finally, regarding Husband’s issues involving the award of alimony

pendent lite, we have stated:

     We review APL awards under an abuse of discretion standard.
     Haentjens v. Haentjens, 860 A.2d 1056, 1062 (Pa. Super.
     2004). APL is “an order for temporary support granted to a
     spouse during the pendency of a divorce or annulment
     proceeding.” 23 Pa.C.S.A. § 3103. APL “is designed to help the
     dependent spouse maintain the standard of living enjoyed while
     living with the independent spouse.” Litmans v. Litmans, 449
Pa. Super. 209, 673 A.2d 382, 389 (1996). Also, and perhaps
     more importantly, “APL is based on the need of one party to
     have equal financial resources to pursue a divorce proceeding
     when, in theory, the other party has major assets which are the
     financial sinews of domestic warfare.” Id. at 388. APL is thus
     not dependent on the status of the party as being a spouse or
     being remarried but is based, rather, on the state of the
     litigation. DeMasi v. DeMasi, 408 Pa. Super. 414, 597 A.2d
101, 104–105 (1991). . . . “APL focuses on the ability of the
     individual who receives the APL during the course of the
     litigation to defend her/himself, and the only issue is whether
     the amount is reasonable for the purpose, which turns on the
     economic resources available to the spouse.” Haentjens, at
     1062; see also DeMasi, at 105.




                                      -9-
J-A27027-14



Childress v. Bogosian, 12 A.3d 448, 463 (Pa. Super. 2011).

      In reference to the issues that can be gleaned from Husband’s brief,

we have completely reviewed the record, including the notes of testimony

from the February 12, 2013 hearing, and considered the arguments of the

parties in light of the applicable law. We conclude that the issues that are

preserved for review and adequately explained in Husband’s brief are aptly

addressed in the trial court’s thorough opinion filed on March 31, 2014. We

affirm on the basis of the trial court’s opinion and direct the parties to attach

it in the event of further review.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/6/2014




                                       -10-
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM
Circulated 10/07/2014 12:48 PM